Citation Nr: 1243833	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-20 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right S1 radiculopathy.  

2.  Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel



INTRODUCTION

The Veteran had active service from February 1970 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran now resides within the jurisdiction of the Detroit, Michigan VARO.  The TDIU claim was denied in September 2009.  An April 2010 RO decision granted benefits including service connection for right S1 radiculopathy, rated as 10 percent disabling.  

The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The service-connected right S1 radiculopathy results in a sciatic nerve disability that is no more than mild.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for right S1 radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluations assigned following the grant of service connection for spondylolysis, L5.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notices that were provided in June 2005 and September 2007 were legally sufficient, VA's duty to notify in this case has been satisfied.  

Further, we know the Veteran had actual knowledge of his rights to appeal the ratings assigned, because he did so.  Additionally, he is represented by competent private counsel.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  Social Security Administration (SSA) records have been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He has declined the offer of a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Discussion

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board specifically finds that any evidence not discussed does not support the claim.   

Increased Rating for S1 Radiculopathy

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2012).  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Complete paralysis of the sciatic nerve will be rated as 80 percent disabling where the foot dangles and drops, no active motion of the muscle below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve will be rated as 60 percent disabling where severe, with marked muscular atrophy; as 40 percent disabling where moderately severe; as 20 percent disabling where moderate; and as 10 percent disabling where mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).  Neuritis and Neuralgia will be rated on the same basis.  38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (2012).  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances and constant pain, at times excruciating, is to be rated on a scale provided for injury to the nerve involved, with a maximum equal to severe incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2012).  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2012).  

To explain further, in evaluating sciatic radiculopathy for a severe disability, we would be looking for a severe impairment characterized by symptoms such as marked muscular atrophy.  A 40 percent rating for a moderately severe disability does not require the level of organic changes associated with a severe disability, but there should be objective findings consistent with a severe level of disability.  A moderate, 20 percent disability would also be expected to have some objective findings.  The current 10 percent rating is support by the Veteran's complaints and reports of pain.  As a lay witness he is competent to report what he experiences and his reports of symptoms are credible because they are consistent with his objective low back findings.  See 38 C.F.R. § 3.159 (2012).  

In April 2005, a private physician, C. L. S., D.O., examined and evaluated the Veteran.  The Veteran's complaints included pain, numbness, tingling, and weakness radiating from his lower back down his extremities.  He complained of difficulty sleeping due to anxiety and pain.  Examination of the Veteran's extremities showed peripheral pulses were +2/4 and symmetrical.  There was no clubbing, cyanosis, or edema.  Straight leg raising was positive at 50 degrees, bilaterally.  Deep tendon reflexes were +2/4 and symmetrical.  Gait and ambulation were normal.  No pathological reflexes were present.  There was a diagnosis of radiculopathy to both upper and lower extremities.  

Dr. C. L. S's April 2005 findings are consistent with no more than a mild sciatic nerve radiculopathy.  The positive straight leg raising is indicative of the Veteran's back disorder and does not indicate the extent of the radiculopathy.  The objective neurological findings were all within normal limits.  There was no evidence of organic changes; deep tendon reflexes were +2/4 and symmetrical; gait and ambulation were normal; and the doctor stated that no pathological reflexes were present.  

In September 2005, the Veteran was seen by J. W. T., M.D.  He complained of chronic low back pain with radiation into the hips and legs, bilaterally.  Pain increased with any activity, including bending, stooping, crouching, kneeling, lifting, carrying, climbing, or riding in any vibrating vehicle.  Examination of the extremities showed no clubbing, edema, or cyanosis.  There was good strength and a full range of motion.  Examination showed no tenderness over the sciatic notch, bilaterally.  Toe standing and plantar flexion were normal and equal, bilaterally.  Achilles and patella reflexes were equal and strong, bilaterally.  The toes dorsiflexed on the Babinski test.  Motor examination showed plantar flexion of the ankles was normal, bilaterally.  Knee extension was normal bilaterally.  Flexion of the knee was normal, bilaterally.  Sensation to pinprick was normal and equal, bilaterally.  Straight leg raising was positive a 74 degrees on the right and 68 degrees on the left.  Mild hamstring tightness was noted, bilaterally.  Internal and external rotation of the hips was reduced, bilaterally.  Hip flexion strength was good, bilaterally.  Passive extension of the hips produced increased back pain.  Bilateral abduction of the hips produced increased back pain, bilaterally.  Poor balance was noted on deep knee bends.  Pedal pulses were equal and strong, bilaterally.  Diagnoses included chronic low back pain and degenerative lumbar disc disease.  There were no lower extremity radiculopathy diagnoses.  The doctor recommended that the Veteran avoid activities requiring prolonged standing, walking, frequent bending, stooping, kneeling, crouching, lifting, carrying, climbing, or riding in or on vibratory vehicles.  

Dr. J. W. T. reported many findings associated with the back disability but did not diagnose any lower extremity radiculopathy.  

The records from the Social Security Administration focus on the Veteran's neck and back problems and do not report any significant lower extremity disability.  

In November 2007, the Veteran presented sworn testimony to another Veterans Law Judge.  That hearing was limited to the issue of entitlement to service connection for a low back disorder.  However, the Veteran testified that he had a problem with his legs going numb.  He stated that every night he had shooting pains down his legs, which felt like a knife cutting all the way to his feet.  He said that his legs became numb if he sat too long.  The drive to the RO was 93 miles and he had to get out of the car and walk around four times.  

In April 2007, a private nurse, A. C., R.N., expressed the opinion that the Veteran's back symptoms began in service.  She did not address the radiculopathy.  

In August 2008, a friend, G. W., wrote that the Veteran could not do things that demanded a lot of walking, standing or being on his feet.  He had given up hunting and was unable to do home repairs.  

Also in August 2008, the Veteran's son wrote that the Veteran had increased pain in his legs as well as numbness on riding.  He was unable to go fishing or do much travelling.  

The Veteran's spine was examined by VA in May 2009.  The Veteran's complaints included weakness in his legs.  He reported a burning pain shooting down from his back, down his hips and legs all the way to his feet.  He also stated that his feet were cold.  In addition to back findings, the examiner found a normal Babinski response.  Lower extremity deep tendon reflexes were 3+ on the left and 2+ on the right.  Sensation was intact to the bilateral lower extremities.  There was a slightly antalgic gait, not favoring either leg.  There was spondylolysis, bilaterally, with secondary spondylolisthesis of L4 on L5.  It was noted that the Veteran had the extensive symptomatology, as described.  While the examiner described extensive back findings, he did not describe any significant radiculopathy.  Pertinent findings were normal.  There were normal Babinski responses; right lower extremity deep tendon reflexes, and sensation.  The examiner did not diagnose or otherwise identify any right lower extremity radiculopathy or related deficits.  

A March 2010 VA general medical examination included a neurological examination.  The claims file and medical records were reviewed.  The Veteran reported that lately he had radiation of pain into the lower extremities, with parestheisia.  There were no complaints of numbness.  The examiner noted the Veteran to have a full range of motion in his upper and lower extremities.  His gait showed mild limping on the right.  Stance and coordination were normal.  Deep tendon reflexes were 1+ and equal, bilaterally.  Straight leg raising from flexion was positive on the right at 65 degrees and on the left at 70 degrees.  It was negative from a sitting position.  Temperature, vibration, motor, and sensory responses were normal.  The Babinski test was negative, bilaterally.  The pinprick test was negative for numbness.  The Veteran was able to do tiptoeing and to stay on his heels.  The pertinent diagnosis was radiculopathy, mild, right lower extremity.  

Here, there is a medical opinion that the Veteran's right sided radiculopathy is mild.  That opinion is supported by the examiner's findings.  The deep tendon reflexes were reduced at 1+ from a normal of 2+, while other objective findings were normal.  The Veteran's complaints and reduced deep tendon reflexes result in no more than mild radiculopathy.  

In October 2011, the Veteran wrote that his right aided radiculopathy resulted in pain, numbness, and weakness.  He stated that he legs became numb if he sat too long, as little as 15 minutes.  He could not locate his foot on the floor and it took quite some time to be able to walk.  If he was driving, he could not feel the gas pedal.  He stated that he could not wear foot wear with heels, including work boots.  He could not walk any distance at all due to the pain from the radiculopathy.  Pain medication dulled the pain somewhat but never made it go away.  The severe pain affected his concentration.  It prevented him from doing chores such as mowing the lawn or getting on ladders.  The Veteran asserted that the disability was at least moderately severe, warranting a 40 percent rating.   

The Veteran had a VA examination in September 2012.  Back findings were reported.  Muscle strength was normal throughout both lower extremities.  Neurologic examination showed deep tendon reflexes were normal at 2+ in the right and left knees and right and left ankles.  Sensory examination was normal in the right and left upper thigh, thigh/knee, lower leg/ankle, and feet and toes.  The Veteran was unable to perform straight leg raising.  The examiner reported that she did not note sensory impairment of the bilateral lower extremities, other than the report of decreased vibratory sensation of toes.  The Veteran was able to detect vibratory sensation of all toes of both feet but stated that sensation was diminished.  Constant pain, intermittent pain, paresthesias, dysesthesias and numbness were not detected on clinical examination.  The Veteran stated that his feet were cold all the time; however, peripheral pulses were palpable and the feet were pink and warm to the touch.  The examiner further indicated that that both sciatic nerves were involved with diminished vibratory sensation of the toes, bilateral feet.  She classified the severity of the radiculopathy as mild for the left and right sides.  There were no other neurologic abnormalities.  

The Veteran responded to the examination report in November 2012.  He said that he could not drive because his low back and right leg radiculopathy did not allow him to adequately determine the location of the gas and brake pedals.  He said that on the 1 hour and 10 minute drive to the VA examination, his son had to pull the car over four times to let the Veteran get out, move around, and stretch due to pain and discomfort in his back and legs.  The Veteran described his leg symptoms as severe right leg pain, burning, numbness, and weakness.  

Conclusion

The Board has considered the evidence and arguments presented by the Veteran and his attorney.  They contend that his right lower extremity radiculopathy symptoms are so disabling that they should be rated as at least moderately severe and assigned a 40 percent rating.  As discussed above, that level of disability would indicate substantially more objective findings.  On the March 2009 VA examination, the examiner did not describe any significant radiculopathy.  On the March 2010 and September 2012 VA examinations, the examiners expressed the opinion that the Veteran's radiculopathy was mild.  Those conclusions were supported by the findings.  In March 2010, the only objective abnormality was a reduced deep tendon reflex, while other objective findings were normal.  In September 2012, the Veteran was unable to do straight leg raising and there was a report of decreased vibratory sensation of toes.  Otherwise, strength was normal, deep tendon reflexes were normal, and other sensory responses were normal.  The examiner reported that she did not note sensory impairment of the bilateral lower extremities, other than the report of decreased vibratory sensation of toes.  Constant pain, intermittent pain, paresthesias, dysesthesias and numbness were not detected on clinical examination.  While the Veteran may feel that his radiculopathy warrants a higher rating, the objective findings of the trained medical professionals are significantly more probative.  In this case, they provide a preponderance of evidence showing that the right lower extremity radiculopathy is no more than mild.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 510 7(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the Court in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings should be assigned.  We conclude that the right S1 radiculopathy has not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has the disability exceeded the criteria for a 10 percent rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2012) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2012).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2012).  While the Veteran may disagree, the preponderance of medical evidence shows that his service-connected right S1 radiculopathy manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that the radiculopathy has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial disability rating in excess of 10 percent for right S1 radiculopathy is denied.  


REMAND

The Veteran had a VA general medical examination in March 2010.  The examiner expressed the opinion that the Veteran's chronic low back condition with chronic lower back pain and painful limited range of motion was limiting his ability to work in a physical job.  This opinion raised a question as to the impact of the service-connected disabilities but it did not resolve it.  As discussed above, compensation is paid because the disability limits a person's ability to work and there is no dispute that the service-connected disability limits the Veteran.  Thus the opinion that the service-connected disabilities limit the Veteran is not adequate.  

The March 2010 medical opinion does not address the key question posed in a TDIU claim.  Are the service-connected disabilities of sufficient severity as to prevent the appellant from engaging in some form of substantially gainful employment consistent with his education and occupational experience, without regard to advancing age?  See Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

While the Board regrets the further delay, a medical opinion as to whether the service-connected disabilities render the Veteran unemployable should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination of his back and lower extremity neuropathy.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any tests or studies deemed necessary to respond to the following questions should be done.  The examiner should respond to the following with complete explanations.  

a.  Are the Veteran's service-connected disabilities of sufficient severity as to prevent him from engaging in some form of substantially gainful employment consistent with his education and occupational experience, without regard to advancing age?  Please explain.  

b.  Please specifically discuss the impact of the service-connected disabilities on his ability to do sedentary work.  In particular please discuss the effect of the Veteran's reported problem with numbness and other symptoms on prolonged sitting.  

2.  Thereafter, the RO should readjudicate the TDIU claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


